Case 2:20-cv-01512-APG-BNW Document 18
                                    16 Filed 10/09/20
                                             10/06/20 Page 1 of 2
                                                                3
Case 2:20-cv-01512-APG-BNW Document 18
                                    16 Filed 10/09/20
                                             10/06/20 Page 2 of 2
                                                                3




IT IS SO ORDERED
DATED: 4:00 pm, October 09, 2020



BRENDA WEKSLER
UNITED STATES MAGISTRATE JUDGE
